Case 3:18-cv-00406-REP Document 400-1 Filed 06/04/20 Page 1 of 7 PageID# 12927




                           EXHIBIT 1
                   Case 3:18-cv-00406-REP Document 400-1 Filed 06/04/20 Page 2 of 7 PageID# 12928
 ·;



                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                               Richmond Division


                          LULA WILLIAMS, GLORIA TURNAGE,
                          GEORGE HENGLE, DOWIN COFFY, and                                                                        Civil Case No. 3:17-cv-00461-REP
                          FELIX GILLISON, JR., on behalf of themselves
                          and all individuals similarly situated, :

                                                                    Plaintiffs,                                                  Hon. Robert E. Payne
                          v.
                          BIG PICTURE LOANS, LLC; MATT MARTORELLO;
                          ASCENSION TECHNOLOGIES, INC.;
                          DANIEL GRAVEL; JAMES WILLIAMS, JR.;
                          GERTRUDE MCGESHICK; SUSAN MCGESHICK;
                          and GIIWEGIIZHIGOOKW AY MARTIN,

                                                                     Defendants.




                                                                             AFFIDAVIT OF MICHELLE HAZEN

                                  I, Michelle Hazen, affinn that I have personal knowledge of the matters set forth in this
                           Affidavit and if I am called as a witness I will testify competently to these matters based on my
                                                     __:_:: ·__,___,--',--, =- '=c::::::=-::..::..:::_:_______,::::..:-____=,--'=------
::::::=_::_cc-_::_:_::__-__- ~:.:---'-0-persotnil··kno\vledge:-=::...-=-c-                                                           - _.:::c::c:___ ,____:_-,:__::___.:::_--,,-'-'-=-=--,=-=-'-'---:--..::=:-=---_ ------- -



                                 1.      I am a member of the Lac Vieux Desert Band of Lake Superior Chippewa Indians
                           ("LVD"), a federally recognized Indian tribe.

                                   2.     I have served on the LVD Tribal Council, the governing body of LVD, from 1994
                           to 2014 as the Tribal Secretary, and most recently as a Tribal Council member from 2016 to
                           present.

                                  3.     Since it opened in the late 1990's, LVD's casino was a significant source of
                           revenue for LVD.

                                  4.      After the 2008 recession, after making significant cuts to government programs
                           and services due to drastically decreased casino revenue, the LVD Tribal Council began t~----~-,
                           explore other options to support its goals of self-sufficiency and self.,determination.    A 'LExHIBlTJ__
                                                                                                                                                                                       Deponent----

                                                                                                                                                                                        Date-Rptr.-
                                                                                                                                                                                              www.DEPOBOOK.COM




                                                                                                                                                                            EXHIBIT 2


  CONFIDENTIAL                                                                                                                                                MARTORELLO_ROSS_002069
      Case 3:18-cv-00406-REP Document 400-1 Filed 06/04/20 Page 3 of 7 PageID# 12929
                                                                                                            - \




                5.     The LVD Tribal Council decided to start tribal online lending busiqesses. to bring
         revenue to L VD that would advance the public health, safety, and welfare of LVD' s citizens
         through provision of essential governmental services.

                 6.     In July 2011, the LVD Tribal Council passed LVD Council Resolution 2011-044
         to create Red Rock Tribal Lending, LLC ("'Red Rock"), as a wholly-owned tribal business entity
         authorized to engage in online lending.

                7.     I served as manager of Red Rock since its inception in 2011 until its dissolution
         on February 16, 2016.

               8.     Red Rock provided short-term consumer financial services online from its offices
         on LVD's reservation lands. All of Red Rock's employees, computers, and records were on
         LVD's reservation lands at all times.

               9.      Red Rock's business was regulated by the Tribal Financial Services Regulatory
         Authority under the L VD Tribal Consumer Financial Services Regulatory Code.

                10.     In order to learn the lending industry, Red Rock contracted with Bellicose VI,
         LLC (..Bellicose Vf') for vendor management services, compliance management assistance,
         marketing material development, and development of risk modeling and data analytics.

                  11.     While Red Rock received advice and consulted with Bellicose about operations,
         all final decisions about operations were made by Red Rock's managers.

                 12.    As Red Rock's manager, I was notified that Bellicose VI assigned its interest in
         the contract with Red Rock to SourcePoint VI, LLC ("SourcePoint") on April 15, 2012. Red
         Rock has no role in Bellicose or SourcePoint's decisions about the assignment

                 13.   After four years of operating Red Rock, LVD had gained considerable experience
         and knowledge of the online lending industry. LVD looked to expand its online lending business
         to earn more money for L VD. to employ more members and area residents, and to acquire our
         vendors' businesses so the lending would be more profitable.

              14.    In August 2014, LVD created Big Picture Loans, LLC (4'Big Picture"), by passing
         LVD Council Resolution 2014-044.

                15.     I have served as the manager of Big Picture since August 2014.




                                                        2'




CONFIDENTIAL                                                                        MARTORELLO_ROSS_ 002070
                   Case 3:18-cv-00406-REP Document 400-1 Filed 06/04/20 Page 4 of 7 PageID# 12930




                                   16.    Big Picture was created to be an online lending business in order to bring revenue
                           to LVD that would advance the public health, safety, and welfare of LVD's citizens through
                           provision of essential governmental services.

                                  17.    In early 2015, LVD created Tribal Economic Development Holdings, LLC
                           (''TED"), a wholly-owned and operated economic arm and instrumentality of LVD and as
                           Ascension Technologies, LLC, a wholly owned and operated subsidiary of TED.

                                         18.            Since February 2015, I have served as manager of TED.

                                         19.         - Since February 2015, I have served as manager of Ascension.

                                   20.                  Since December 2015, I have served as the Chief Executive Officer of Big
                           Picture.

                                  21.     In my management roles for TED, Big Picture Loans, and Ascension, I am
                           responsible for the day to day operations and management of each business entity.

                                  22.      To help reach the LVD's long term economic development goals, LVD bought
                           Bellicose Capital ("Bellicose") which in~luded SourcePoinl Through the purchase, LVD
                           acquired all of Bellicose's existing data. software, and corporate goodwill.

                                23.           On February 16, 2016, Red R~k assigned most of its consumer loans and
                      obligations to Big Picture and wrote off the unassigned loans as bad debl Then Red Rock
___________________ -:__dissolved-:=_- _.::.cc .-=-c-_c ---=----=_-.-_::c.· .-:-=---=-= .-:.-.-:::.-_- - --- -------c-.--=.---:-:::-c-:c.c:-=·=c--c::-=-:...:=--.--==---=:--:=-.:c-c:.-.-.-.-c:..-=--------- _____________________________________ _

                                  24.                   Big Picture currently employs fifteen individuals that all work on LVD's
                           reservation.

                                  25.     Ascension is headquartered on LVD's reservation and currently employs thirty-
                           one individuals, most of which are at Ascension's satellite locations.

                                   26.    Big Picture currently maintains an operating account with Chippewa Valley Bank,
                           and all consumer loans are funded through this operating account. All consumer payments,
                           payroll, vendor payments, investment deposits, and distributions to TED are made through this
                           account. At all times, the account maintains sufficient funds to support Big Pictures operations.

                                    27.    Big Picture uses capital from private investors such as hedge funds, individuals,
                           trusts. and businesses. These investments are made through loan and security agreements and




                                                                                                                       3_




  CONFIDENTIAL                                                                                                                                                                MARTORELLO_ROSS_002071
      Case 3:18-cv-00406-REP Document 400-1 Filed 06/04/20 Page 5 of 7 PageID# 12931




         promissory notes. and Big Picture bears the responsibility to its investors.

               28.      All Big Picture consumer Joans are originated on LVD tribal lands by Big Picture
         employees.

                29.     Big Picture provides consumer installment loans in amounts allowed under LVD
         law.

                30.     The process for taking out a loan from Big Picture loans is as follows:

                        a.      Consumers can apply for loans on Big Picture's website:
                                www.bigpictureloans.com, The website's servers are located on the LVD
                                reservation.

                        b.      A completed loan application is reviewed by Big Picture using an
                                extensive software-based underwriting process until Big Picture either
                                accepts or declines the loan application.

                        c.      If the loan application is accepted several additional steps take place for
                                each and every Joan transaction.

                                I. First, the website prompts the applicant to select their desired loan
                                   amount.

                                2. Second, the website prompts the applicant to select the term of the
                                   loan and Bi.g Picture provides an estimated annual percentage rate
                                   depending on the underwriting determination of the consumer's ability
                                   and willingness to repay.

                                3. Third, the website requires the applicant to review the loan agreement
                                   contains the annual percentage rate of the loan, the payment schedule
                                   and several other disclosures contained in the loan agreement.

                                4. Fourth, the website requires the applicant to acknowledge and agree to
                                   the loan agreement, including but not limited to the governing law and
                                   forum selection, waiver of jury trial, and tribal dispute resolution
                                   procedure.

                                5. Fifth, the website requires the applicant to acknowledge and agree that
                                    they have read and agree to Big Picture's Privacy Disclosures.




CONFIDENTIAL                                                                            MARTORELLO_ROSS_ 002072
     Case 3:18-cv-00406-REP Document 400-1 Filed 06/04/20 Page 6 of 7 PageID# 12932




                               6. Sixth, before electronically signing the loan agreement, the website
                                  requires the applicant to selects their payment method.

                               7. Seventh, once the applicant signs the loan agreement, Big Picture's on-
                                  Reservation employees perform a final verification of the applicant's
                                  information in the loan agreement, the e-signature, the due dates, the
                                  payment schedule, bank information, that the terms and conditions of
                                  the loan were agreed to as well as other personally identifying
                                  information.

                               8. Eighth, Big Picture's on-Reservation employees approve the loan
                                  transaction by reviewing the loan agreement one last time, and
                                  manually typing in the date to disburse the funds thereby authorizing
                                  the electronic approval of the loan agreement. This approval results in
                                  loan origination and causes the loan proceeds to be sent to the
                                  customer through a contracted third-party payment processor receiving
                                  instructions and information created and sent by Big Picture's on-
                                  Reservation employees.

                    d. If the loan application is denied, the consumer receives a notice of the denial.

               31.    Big Picture's revenue goes to support LVD government essential services and
        support the LVD community in the following ways:

               a.      Big Picture provides funds that support for more than twenty essential tribal
                       government servic~s. including LVD's housing program, the tribal court, the
                       tribal police department, LVD's new health clinic and pharmacy, member
                       enrollment services, family services, infrastructure, cultural and historical
                       preservation, education, and basic government operations;

               b.       Big Picture helped the tribe meet requirements necessary to secure $14.IMM in
                        financing for L VD' s new health clinic and to refinance casino debt;

               c.       The money helps fund college scholarships and pay for educational costs for
                        members such as student housing, books, school supplies and equipment;

               d.       It has helped create home ownership opportunities for members through tribally-
                        purchased homes and also subsidized members' home purchases and rentals;

               e.       Big Picture provided a bridge loan to complete the new LVD health clinic that
                        offers medical, dental, optical, chiropractic, phannacy, and cultural healing




CONFIDENTIAL                                                                           MARTORELLO_ROSS_002073
      Case 3:18-cv-00406-REP Document 400-1 Filed 06/04/20 Page 7 of 7 PageID# 12933
                                                                                                                   •
                                                                                                                   "

                          services to the regional community;

                  f.      It has helped fund new vehicles for the LVD Police Department;

                  g.      It has helped fund an Ojibwe language program and other cultural programs;

                  h.      Several social services programs receive revenue: foster care payments for
                          eligible children, propane purchase assistance. assistance for family care outside
                          of the community, as well as cover burial and other funeral expenses for
                          members' families;

                  i.      Money has helped fund renovations and new office space for the Tribe's Social
                          Services Department;

                  j.      It has helped fund youth activities;

                  k.      The tribal court has been able renovate a new space and bring in telecom services
                          for remote court proceedings: and,

                  l.      Big Picture has helped funds Tribal Elder nutrition programs and Tribal Elder
                          home care and transport services.



                  I declare under penalty of perjury that the foregoing is true and correct to the best of my
               knowledge, information and belief.



                                                                      By:~1
                                                                                 Michelle Hazen
                                                    GflWEGllZHIOOOKAV MAR1 ·,
                                                    N<JrAFW PUBUC, STATE Of Ml
                                                        COUNTY OF GOGEBIC
                                                 MY COMMISSION EXPIRES.111112, 2019
                                              ACTING IH COUNTY OF

                  Sworn and subscribed before    °j4·u~otaft:~\
                  On   thi~day of ~~                     , 2017, in the county        o(~~-=-~~----·




                                                               6




CONFIDENTIAL                                                                                  MARTORELLO_ROSS_002074
